Case 1:20-mj-01208-WRP Document 16 Filed 10/14/20 Page 1 of 2    PageID #: 72




MICHAEL JAY GREEN             4451
841 Bishop Street, Suite 2201
Honolulu, Hawaii 96813
Telephone: (808) 521-3336
Fax:        (808) 566-0347
Email: michael@michaeljaygreen.com

Attorney for Defendant
MARTIN KAO

                 IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAll

UNITED STATES OF AMERICA,            )   MAG. NO.: 20-01208 WRP
                                     )
                  Plaintiff,         )   WITHDRAWAL AND
                                     )   SUBSTITUTION OF COUNSEL
           vs.                       )   AND ORDER
                                     )
MARTIN KAO,                          )
                                     )
                  Defendant.         )




          WITHDRAWAL AND SUBSTITUTION OF COUNSEL

           COMES NOW VICTOR J. BAKKE, attorney for Defendant

MARTIN KAO, in the above-captioned matter, hereby withdraws as attorney of
Case 1:20-mj-01208-WRP Document 16 Filed 10/14/20 Page 2 of 2    PageID #: 73




record and substitutes in his stead, MICHAEL JAY GREEN as counsel for

Defendant MARTIN KAO.

           DATED:      Honolulu, Hawaii,       OCT 12 2020
                                           ---------




                                   VICTORJ. BKKE                .
                                   Withdrawing Attorney for Defendant




                                 ~~Substitute Counsel for Defendant




                                   Defendant




APPROVED AND SO ORDERED:




United States ofAmerica v. Martin Kao: MAG. NO.: MAG. NO.: 20-01208
WRP WITHDRAWAL AND SUBSTITUTION OF COUNSEL AND
ORDER


                                     2
